Title: To George Washington from Timothy Pickering, 29 August 1783
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Newburgh Augt 29. 1783.
                        
                        The chain at West-Point has already suffered considerably by the rust, and will be daily growing worse. If it
                            is to be kept for future use, it cannot too soon be housed; and in this case it is said it may be preserved from rust by
                            painting. If it is not necessary to keep it, the sooner it is sold the better. It would probably fetch about two thirds
                            the price of bar iron. The chain contains from fifty to sixty tons. I beg to be favoured with your Excellency’s orders
                            concerning it. I have the honour to be with great respect your Excellency’s most obedt servant
                        
                            Tim: Pickering
                            Q.M.G.
                        
                    